Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.678 Page 1 of 9




           PLAINTIFFS’ EXHIBIT 9

  ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                 In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.679 Page 2 of 9


  1                     UNITED STATES DISTRICT COURT

  2                    SOUTHERN DISTRICT OF CALIFORNIA

  3    _____________________________

  4    JAMES RUTHERFORD, an                   )

  5    individual, THE ASSOCIATION            )

  6    4 EQUAL ACCESS,                        )

  7                 Plaintiffs,               )

  8          vs.                              ) Case No.: 18-cv-435 JLS (BGS)

  9    EVANS HOTELS, LLC, a                   )

 10    California limited liability )

 11    company and DOES 1 to 50,              )

 12                 Defendants.               )

 13    _____________________________)

 14

 15                VIDEOTAPED DEPOSITION OF ANDREW THOMAS

 16                          San Diego, California

 17                      Thursday, December 20, 2018

 18                                   Volume I

 19

 20

 21    Reported by:

 22    ELAINE SMITH, RMR

 23    CSR No. 5421

 24    Job No. 3176364

 25    PAGES 1 - 41

                                                                   Page 1

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.680 Page 3 of 9


  1                     UNITED STATES DISTRICT COURT

  2                    SOUTHERN DISTRICT OF CALIFORNIA

  3    _____________________________

  4    JAMES RUTHERFORD, an                  )

  5    individual, THE ASSOCIATION           )

  6    4 EQUAL ACCESS,                       )

  7                Plaintiffs,               )

  8          vs.                             ) Case No.: 18-cv-435 JLS (BGS)

  9    EVANS HOTELS, LLC, a                  )

 10    California limited liability )

 11    company and DOES 1 to 50,             )

 12                Defendants.               )

 13    _____________________________)

 14

 15             Videotaped Deposition of ANDREW THOMAS,

 16    Volume I, taken on behalf of Plaintiffs, at 550 West

 17    C Street, Suite 800, San Diego, California,

 18    beginning at 1:29 p.m. and ending at 2:20 p.m., on

 19    Thursday, December 20, 2018, before ELAINE SMITH,

 20    RMR, Certified Shorthand Reporter No. 5421.

 21

 22

 23

 24

 25

                                                                   Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.681 Page 4 of 9


  1    APPEARANCES:

  2

  3    For Plaintiffs:

  4          KAZEROUNI LAW GROUP, APC

  5          BY:   MATTHEW M. LOKER, ESQ.          (Via video teleconference)

  6          245 Fischer Avenue, Unit D1

  7          Costa Mesa, California 92626

  8          800-400-6808

  9          ml@kazlg.com

 10

 11    For Defendant Evans Hotels, LLC:

 12          KLINEDINST PC

 13          BY:   NADIA P. BERMUDEZ, ESQ.

 14          501 West Broadway, Suite 600

 15          San Diego, California 92101

 16          619-239-8131

 17          nbermudez@klinedinstlaw.com

 18

 19    Also Present:

 20          ANDREW K. PULS, CORPORATE COUNSEL, EVANS HOTELS

 21          JAMES COOPER     (Via teleconference)

 22

 23    Videographer:

 24          RYAN LAFOND

 25

                                                                   Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.682 Page 5 of 9


  1                                       INDEX
  2    WITNESS                                                 EXAMINATION
  3    ANDREW THOMAS
  4    Volume I
  5
  6
  7                              BY MR. LOKER                               6
  8
  9
10                                     EXHIBITS
11     NUMBER                        DESCRIPTION                        PAGE
12                                  (None Marked)
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.683 Page 6 of 9


  1                Go ahead.                                             01:43:53

  2                THE WITNESS:    Not necessarily.      Sometimes we

  3    do.   Sometimes we don't.

  4    BY MR. LOKER:

  5          Q     When would you not have contact information?          01:43:58

  6          A     It's up to how much the guest puts in, or an

  7    online reservation can come through a third party,

  8    not necessarily our website, but, say, somebody like

  9    Expedia where all we receive is a guest name.

 10          Q     Okay.   So, at a minimum, you have a guest            01:44:21

 11    name; is that correct?

 12          A     Correct.    We have a guest name on all

 13    bookings.

 14          Q     Okay.   And if the consumer -- sorry.        Do you

 15    call them consumer or customer or something                       01:44:33

 16    different?

 17          A     Usually guests.

 18          Q     Okay.   If a guest reserves a room through

 19    one of your websites, is there certain required

 20    information about the guest when doing so?                        01:44:49

 21          A     There is.

 22          Q     What is that required information?

 23          A     The name of the guest, their address, and

 24    their method of payment to guarantee the reservation.

 25          Q     Okay.   The -- sorry.    How long has Evans           01:45:03

                                                                         Page 17

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.684 Page 7 of 9


  1               Go ahead.                                               01:46:43

  2               THE WITNESS:     The main things that it

  3    maintains are the guest contact information.             So when

  4    they rebook a reservation, we can pull them back up,

  5    their history of what price they paid, what room they              01:46:55

  6    were in.    And any special requests or needs are

  7    maintained so we have it for their next time they

  8    make a reservation.

  9    BY MR. LOKER:

 10         Q     I see.   So as far as contact information,              01:47:08

 11    that would be name and address?

 12         A     Name, address and usually email.

 13         Q     Email as well?

 14         A     Nowadays.

 15         Q     Nowadays, of course.      An email wouldn't             01:47:22

 16    be -- sorry.    Is an email required in order to make a

 17    reservation?

 18         A     It is required for an electronic

 19    reservation.    But it is not required for a called-in

 20    reservation or made by a third party because those                 01:47:42

 21    avenues will send out a confirmation on the third

 22    party's behalf and not necessarily from the hotel.

 23    Where if you book online -- sorry.         If you book

 24    online, our online system has to email you back a

 25    confirmation.                                                      01:48:03

                                                                          Page 19

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.685 Page 8 of 9


  1         Q   Okay.    And do the agents have certain, like,    02:09:22

  2    hours of operation?

  3         A   We have certain hours of operations for our

  4    call center which takes the telephone calls, but

  5    agents work varying shifts throughout the day,             02:09:39

  6    throughout the weeks.

  7         Q   Is there 24 hours of shifts?

  8         A   Well, they work eight-hour shifts, and we're

  9    open from 7:00 to 11:00.

 10         Q   Okay.    What if someone reserves an              02:09:56

 11    accessible room between -- outside of 11:00 to

 12    7:00 or however you want to phrase it?        When would

 13    they get their phone call?

 14             MS. BERMUDEZ:     Vague.   Overbroad.

 15    Incomplete hypothetical.                                   02:10:13

 16             THE WITNESS:    As with all reservations,

 17    whether it's an ADA reservation, a group reservation

 18    or just a leisure reservation, they would get a phone

 19    call first thing in the morning when we open.

 20    BY MR. LOKER:                                              02:10:24

 21         Q   I see.    Earlier -- not earlier today.

 22    During discovery, it was mentioned that The Lodge at

 23    Torrey Pines was a Five Diamond resort.         Are you

 24    familiar with that phrase?

 25         A   Yes.                                              02:10:58

                                                                   Page 35

                                   Veritext Legal Solutions
                                        866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-12 Filed 01/10/19 PageID.686 Page 9 of 9


  1                 I, the undersigned, a Certified Shorthand Reporter

  2    of the State of California, do hereby certify:

  3                 That the foregoing proceedings were taken before me

  4    at the time and place herein set forth; that any witnesses in

  5    the foregoing proceedings, prior to testifying, were

  6    administered an oath; that a record of the proceedings was

  7    made by me using machine shorthand which was thereafter

  8    transcribed under my direction; that the foregoing transcript

  9    is a true record of the testimony given.

 10                 Further, that if the foregoing pertains to the

 11    original transcript of a deposition in a federal case, before

 12    completion of the proceedings, a review of the transcript was

 13    requested.

 14                 I further certify I am neither financially

 15    interested in the action nor a relative or employee of any

 16    attorney or any party to this action.

 17                 IN WITNESS WHEREOF, I have this date subscribed my

 18    name.

 19

 20    Dated: December 31, 2018

 21

 22

 23                      <%6208,Signature%>

 24                      ELAINE SMITH, RMR

 25                      CSR No. 5421

                                                                  Page 41

                                Veritext Legal Solutions
                                     866 299-5127
